On 8 December 1995, one day before the (45) day period expired, the Full Commission received a letter from plaintiff's counsel requesting an additional Extension of Time.  In plaintiff's letter, which the Full Commission treats as a Formal Motion, plaintiff explained that the difficulty in obtaining a deposition was caused by the fact that plaintiff now lives out of state. The Full Commission was not aware of this when it issued its 25 October 1995 Amended Opinion and Award. Therefore, the portion thereof indicating that at the end of (45) days the 25 October 1995 Amended Opinion and Award would become final is RESCINDED.
Defendants have opposed the Motion and ask that it be denied.
After careful consideration and for good cause shown plaintiff's Motion For and Extension of Time is GRANTED and the parties shall therefore have an additional FORTY-FIVE DAYS within which to schedule any necessary examinations and to obtain a deposition.
                                  S/ _____________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _________________________ DIANNE C. SELLERS COMMISSIONER
S/ _________________________ COY M. VANCE COMMISSIONER